Sosman, J.
(concurring). For the reasons stated in my dissent in Commonwealth v. Jimenez, 438 Mass. 213, 222-237 (2002) (Sosman, J., dissenting), I believe that the present case was correctly decided on the grounds originally stated. Commonwealth v. Rodriguez, 415 Mass. 447, 451 (1993). Specifically, the officer’s experience that “handguns were a danger to law enforcement agents during drug-related searches,” coupled with the fact that the defendant “dealt in large quantities of cocaine and was ‘fronting’ cocaine to be sold on the street,” sufficed — by itself — to justify the inclusion of a no-knock provision in the warrant. Id. To the extent that this court criticized that justification in its later decision in Commonwealth v. Jimenez, *713supra at 220 n.5, on the theory that it had been undermined by Richards v. Wisconsin, 520 U.S. 385 (1997), the criticism was unwarranted. See Commonwealth v. Jimenez, supra at 233-235 (Sosman, J., dissenting). While I agree that additional details supplied in the warrant application in this case, referenced in a footnote (Commonwealth v. Rodriguez, supra at 449 n.1), would also support the issuance of a warrant with a no-knock provision, the grounds set forth in the text of the court’s earlier opinion were sound and do not need to be bolstered. It is the erroneous analysis in Commonwealth v. Jimenez, supra at 218-220, that has, unfortunately, made it necessary for the court to resort to the alternative grounds set forth in today’s opinion.